MOSMAN, J.,
concurring.
I agree with the panel that plaintiffs have a property interest in Section 8 benefits. And I also agree that this property interest is protected by the constitutional guarantee of due process. I write separately only to clarify the question left open for the district court to determine on remand: What process was due?
“[0]nce a substantive right has been created, it is the Due Process Clause which provides the procedural mínimums, and not a statute or regulation.” Geneva Towers Tenants Org. v. Federated Mortg. Investors, 504 F.2d 483, 489 n. 13 (9th Cir. 1974). Regulations like those referenced in the memorandum disposition can be useful in deciding whether or not there is a protected property interest. But they are not the source of the procedural protections. For this reason the district court was correct to find that plaintiffs have no constitutional right to a year’s worth of benefits after being told of a change in the VPS. On remand, the district court should determine what process is due by considering the factors in Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976), without regard to the procedural protections in the regulations.
In situations analogous to termination of Section 8 benefits, the procedural protection guaranteed by the Constitution is typically pre-deprivation notice and a hearing. See, e.g., Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1, 12-15, 98 S.Ct. 1554, 56 L.Ed.2d 30 (1978) (requiring notice of opportunity to be heard before disconnecting municipal utility service); Mathews, 424 U.S. at 339-40, 96 S.Ct. 893 (finding notice and administrative procedures used before discontinuing social security disability benefits constitutionally adequate); Perry v. Sindermann, 408 U.S. 593, 603, 92 S.Ct. 2694, 33 L.Ed.2d 570 (1972) (requiring notice and an opportunity to be heard before terminating employment); Bell v. Burson, 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971) (requiring notice and an opportunity to be heard before a driver’s license can be revoked); Goldberg v. Kelly, 397 U.S. 254, 264, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970) (requiring notice and a hearing to discontinue welfare benefits). I am unaware of any public benefit case requiring more than pre-deprivation notice and a hearing.
At oral argument plaintiffs counsel conceded that plaintiffs who were actually going to have Section 8 benefits reduced were granted notice and a hearing before any reduction in those benefits. Because this was merely a representation at oral argument, remand is the proper remedy to address this issue of material fact.1 If the district court finds that adequate notice and a hearing were offered to every individual prior to any actual reduction in benefits, the district court may find as a matter of law that due process was satisfied.

. But see Hilao v. Marcos, 393 F.3d 987, 993 (9th Cir.2004) ("A party ... is bound by concessions made in its brief or at oral argument.”).